CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 54 to Registration Statement No. 333-62298 on Form N-1A of our report dated April 19, 2007, relating to the financial statements and financial highlights of The Appleton Group PLUS Fund, one of the diversified series constituting Trust for Professional Managers included in the Annual Report ofthe Appleton Goup PlusFund filed on Form N-CSR of Trust for Professional Managers for theyear ended February 28, 2007, and to the references to us under the headings “Financial Highlights” in the Prospectus and “Independent Registered Public Accounting Firm” and “Financial Statements” in the Statement of Additional Information, which are part of such Registration Statement. Milwaukee, WI June 22, 2007
